

CONSTITUTION MINING CORP.


CONSULTING AGREEMENT


 
THIS CONSULTING AGREEMENT (the “Agreement”) is entered into as of January 29,
2010 (the "Effective Date"), by and between Constitution Mining Corp., a
Delaware corporation, (the “Company”) and Gary Artmont (the “Consultant”).
 
In consideration of the mutual covenants and agreements set forth herein, the
parties agree as follows:
 
1. Engagement.   The Company hereby retains Consultant to provide the services
described in Attachment A hereto. Consultant shall devote his reasonable best
efforts, skill and attention to the performance of such consulting services for
10 days per month or such longer period of time as preapproved by the Company’s
Chief Executive Officer in writing.
 
2. Term of Engagement.  This Agreement shall commence as of the Effective Date
and, unless terminated as set forth in Section 10, continue through the second
anniversary of the Effective Date; provided, however, that on each anniversary
of the Effective Date the term of the Agreement shall automatically be extended
for an additional one-year period (restoring the initial two-year term), unless
either party notifies the other party in writing at least 30 days prior to such
anniversary.  The term of this Agreement as in effect from time to time shall be
referred to as the "Term."
 
3. Compensation.  During the Term of this Agreement, as compensation for all
services rendered by the Consultant, the Company shall pay to Consultant a
consulting fee equal to $950 U.S. Dollars per day.
 
4. Travel.  The Consultant may be called upon to travel at the request of the
Company provided a reasonable period of notice shall have been given. The
Consultant shall be entitled to reimbursement for all reasonable travel expenses
incurred in the performance of this Agreement and preapproved by the Company’s
Chief Executive Officer. Reasonable proven expenses (travel, accommodation,
meals, major phone charges, etc) shall be charged at cost with no mark up.
Receipts are to be provided for all charges.
 
5. Independent Contractor.   Consultant shall render all services hereunder as
an independent contractor.
 
6. Taxes.  Consultant shall be responsible for payment of all taxes arising out
of Consultant's activities in accordance with this Agreement.
 
7. Confidential Information.  Consultant acknowledges that he will occupy a
position of trust and confidence and will have access to and learn substantial
information about the Company and its affiliates and their operations that is
confidential or not generally known in the industry including, without
limitation, information that relates to purchasing, sales, customers, marketing,
and the financial positions and financing arrangements of the Company and its
affiliates.  Consultant agrees that all such information is proprietary or
confidential, or constitutes trade secrets and is the sole property of the
Company and/or its affiliates, as the case may be.  Consultant will keep
confidential, and will not reproduce, copy or disclose to any other person or
firm, any such information or any documents or information relating to the
Company’s or its affiliates’ methods, processes, customers, accounts, analyses,
systems,
 
 

--------------------------------------------------------------------------------


 
 
charts, programs, procedures, correspondence or records, or any other documents
used or owned by the Company or any of its affiliates, nor will Consultant
advise, discuss with or in any way assist any other person, firm or entity in
obtaining or learning about any of the items described in this
Section 7.  Accordingly, Consultant agrees that during the Term and at all times
thereafter he will not disclose, or permit or encourage anyone else to disclose,
any such information, nor will he utilize any such information, either alone or
with others, outside the scope of his duties and responsibilities with the
Company and its affiliates.
 
8. Non-Competition.  During the Term of this Agreement and for twelve (12)
months thereafter, Consultant will devote such business time, attention and
energies reasonably necessary to the diligent and faithful performance of the
services to Company, and will not engage in any way whatsoever, directly or
indirectly, in any business that is a direct competitor with Company's mining
business, nor solicit customers, suppliers or employees of Company on behalf of,
or in any other manner work for or assist any business with is a direct
competitor with Company's mining business.  In addition, during the Term,
Consultant will undertake no planning for or organization of any business
activity competitive with the work performed as Consultant, and Consultant will
not combine or conspire with any other person for the purpose of organizing any
such competitive business activity.
 
9. Return of the Company Documents.  Upon termination of the Term, Consultant
shall return immediately to the Company all records and documents of or
pertaining to the Company or its affiliates and shall not make or retain any
copy or extract of any such record or document, or any other property of the
Company or its affiliates.
 
10. Termination.  Either party may terminate this Agreement upon thirty days
written notice to the other. Except as otherwise provided herein, in the event
of termination, Consultant shall be entitled to compensation until the
expiration of the stated notice period.  Notwithstanding the foregoing, in the
event of a violation by Consultant of any term or condition, express or implied,
of this Agreement or of any federal or state law or regulation pertaining to or
arising from Consultant's performance of services under this Agreement, the
Company may, in its discretion, terminate this Agreement immediately, without
notice and in such event, Consultant shall only be entitled to compensation up
to the time of such violation.
 
11. Entire Agreement and Amendment.  This Agreement embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter of this Agreement, and supersedes and replaces all prior agreements,
understandings and commitments with respect to such subject matter.  This
Agreement may be amended only by a written document signed by both parties to
this Agreement.
 
 

--------------------------------------------------------------------------------


 
12. Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware.
 
13. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
IN WITNESS WHEREOF the parties have executed this Agreement to be effective as
of the Effective Date.
 
CONSTITUTION MINING CORP.
 
 
By: /s/ Michael Stocker                                                
             Michael Stocker
 
 
CONSULTANT:
 
 
/s/ Gary Artmont                                                             
Gary Artmont
 
 

 
 

--------------------------------------------------------------------------------

 

ATTACHMENT A
 
DESCRIPTION OF SERVICES






§  
Act as the Technical Director for the company.

§  
Technical consulting for all of Constitution Mining’s exploration activities in
Peru, Nevada or elsewhere.

§  
Evaluate new mining and exploration opportunities for the company.

§  
Provide the CEO with regular exploration updates and summaries.

§  
Provide technical advice for the CEO in regards to program direction and general
implementation.

§  
Assist with the preparation of news releases to ensure they are factual and
accurate.

§  
Recruit and propose to the CEO qualified staff and consultants.

§  
Ensure the company is conducting their exploration programs in an
environmentally sensitive and safe manner.

§  
Ensure data collection, processing and interpretation follows industry standard
formats and protocols.

§  
Assist with the creation of investor presentations.

 
 

 
 
 

--------------------------------------------------------------------------------

 
